Citation Nr: 0610249	
Decision Date: 04/07/06    Archive Date: 04/13/06

DOCKET NO.  05-35 821	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York



THE ISSUE

Entitlement to service connection for residuals of an eye 
injury.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from May 1955 to February 
1956.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in New York, 
New York.

The veteran's appeal has been advanced on the Board's docket 
by reason of his advanced age.  See 38 U.S.C.A. 
§ 7107(a)(2)(C) (West 2002); 68 Fed. Reg. 53,682-53,684 
(Sept. 12, 2003) (to be codified at 38 C.F.R. § 20.900(c)).


FINDING OF FACT

There is no evidence of record indicating that the veteran 
has a currently diagnosed eye disability.


CONCLUSION OF LAW

Residuals of an eye injury were not incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claim Assistance Act (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim. Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

With respect to VA's duty to notify, the RO sent a letter to 
the veteran in July 2004, which asked him to submit certain 
information, and informed him of the responsibilities of the 
claimant and VA concerning obtaining evidence to substantiate 
his claim.  In accordance with the requirements of the VCAA, 
the letter informed the veteran what evidence and information 
VA would be obtaining, and essentially asked the veteran to 
send to VA any information he had to process the claim.  The 
letter also explained that VA would make reasonable efforts 
to help him get evidence such as medical records, but that he 
was responsible for providing sufficient information to VA to 
identify the custodian of any records.  VA informed the 
veteran what he needed to show for service connection.  In 
view of this, the Board finds that the Department's duty to 
notify has been fully satisfied with respect to the claim.  
It is noted that the veteran was also provided with the text 
of 38 C.F.R. § 3.159, from which the United States Court of 
Appeals for Veterans Claims (Court) took the fourth 
notification element, in the statement of the case.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
discussed the statutory requirement in 38 U.S.C.A. § 5103(a) 
that VCAA notice be sent to a claimant before the initial 
adjudication of his claim.  That was accomplished in this 
case, as the July 2004 letter was sent to the appellant prior 
to the issuance of the March 2005 rating decision.

With respect to VA's duty to assist the veteran, the RO has 
attempted to obtain all service medical records.  A December 
2004 letter to the veteran advised that there was a strong 
possibility that his service medical records had been 
destroyed in a fire at the National Personnel Records Center 
(NPRC) in 1973.  The letter requested the veteran provide any 
service medical records he had in his possession and also 
requested that he complete and return the provided Form NA 
13055 so that a search of any existing alternative records 
might be conducted.  However, based on the information the 
veteran provided, NPRC later indicated that a search was 
impossible and the veteran was so advised in the September 
2005 statement of the case. The veteran has not alleged that 
there are any other obtainable outstanding service medical or 
other medical records with regards to this issue.  Therefore, 
the Board finds that any further development for additional 
service medical records would be fruitless, and is not 
necessary.  Accordingly, the Board is satisfied that the duty 
to assist has been met.  38 U.S.C.A. § 5103A.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, as well what 
was needed to substantiate a claim for service connection, 
but he was not provided with notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the disability on appeal.  Despite the inadequate notice 
provided to the veteran on these latter two elements, the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  In that regard, as the 
Board concludes below that the preponderance of the evidence 
is against the appellant's claim for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  

Analysis

The veteran claims that he currently has a bilateral eye 
disability as a residual of an inservice eye injury he 
suffered when a salamander heater he was attempting to light 
blew up in his face.  

When a veteran's service medical records are unavailable, 
VA's duty to assist, and the Board's duty to provide reasons 
and bases for its findings and conclusions and to consider 
carefully the benefit-of-the-doubt rule (see 38 U.S.C.A. 
§§ 71204(d)(1), 5107(b)), are heightened.  See also Moore 
(Howard) v. Derwinski. 1 Vet. App. 401, 404 (1991). 

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2005).  Generally, service connection requires 
evidence of a current disability with a relationship or 
connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  A disorder may 
be service connected if the evidence of record reveals that 
the veteran currently has a disorder that was chronic in 
service or, if not chronic, that was seen in service with 
continuity of symptomatology demonstrated thereafter.  38 
C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997).  Evidence that relates the current disorder to 
service must be medical unless it relates to a disorder that 
may be competently demonstrated by lay observation.  Savage, 
10 Vet. App. at 495-97.  Disorders diagnosed after discharge 
may still be service connected if all the evidence, 
establishes that the disorder was incurred in service. 38 
C.F.R. § 3.303(d).

Congenital or developmental defects, refractive error of the 
eye, personality disorders and mental deficiency as such are 
not diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. 
§ 5107(b).

Initially, the Board observes that the veteran is competent 
to describe the alleged in-service injury he experienced.  
However, as a lay person, not trained or educated in 
medicine, he is not competent to offer an opinion as to 
whether he currently has any residual of an inservice eye 
injury or as to whether any current vision problems are 
related to service or injury thereof.  Grottveit, 5 Vet. App. 
at 93; Espiritu, 2 Vet. App. at 494.

Although the veteran claims to have suffered an eye injury in 
service, the Board observes that the February 1956 separation 
medical examination report is negative for any relevant 
complaints or finding of eye abnormality.  Physical 
examination of the eyes was reportedly normal.  Additionally, 
the veteran's uncorrected visual acuity was shown to be 20/20 
in each eye.  Moreover, under the section entitled "Summary 
of Defects and Diagnoses", the only thing that was listed 
was external hemorrhoids.  The evidence appears to show no 
chronic eye disability in service.

The veteran has asserted that his eyes have been bad ever 
since the alleged inservice injury and have worsened since 
that time.  He was requested to submit evidence of a current 
eye disability by VA letter dated in July 2004.  However, he 
has not submitted any medical evidence of a current eye 
disability or indicated that any such evidence is available.  
Service connection requires the existence of a current 
acquired disability, which is not shown by the evidence of 
record.  Boyer, 210 F.3d at 1353; Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).  Accordingly, the preponderance of 
the evidence is against service connection for residuals of 
an eye injury.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for residuals of an eye injury is denied.



____________________________________________
K. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


